JOHN R. GIBSON, Circuit Judge, with whom ROSS and FAGG, Circuit Judges, join,
dissenting from denial of petition for rehearing en banc.
I respectfully dissent from denial of rehearing. I think the court en banc should rehear this case and affirm the order of the district court with respect to bail.
The original opinion filed by the panel gives no indication that it is reviewing findings of the district court, but rather appears to make findings of its own in setting aside the order of the district court. With the order entered June 10, the panel concluded that the district court abused its discretion in refusing to reduce the appellants’ bail.
We are directed that with respect to orders concerning release on bail “any order so appealed shall be affirmed if it is supported by the proceedings below.” 18 U.S.C. § 3147(b). I believe that the proceedings below support the order entered by the district court and that this court is not justified in reversing its action and substantially reducing the amount of the bail required.
The panel opinion primarily deals with, and its order was based upon, the likelihood of flight. The panel concludes that there was abuse of discretion by the district court because all of the evidence indicated that appellants would appear at their trial. It *429also considers the issue under the inherent power of the courts to insure orderly trial processes and protect government witnesses. The panel properly recites the principles underlying this theory as explained in United States v. Graewe, 689 F.2d 54, 57-58 (6th Cir.1982) and Carbo v. United States, 82 S.Ct. 662, 667-68, 7 L.Ed.2d 769, 775-76 (Douglas, J., 1962). I would conclude that the district court did not abuse its discretion in finding the likelihood of flight and further that there were such exceptional circumstances that its order could be supported under the inherent power theory.
The circumstances were set out in the findings of the magistrate adopted by the district court as follows:
[T]he government has very substantial evidence against all of the defendants in this action. Statements of three eyewitnesses have implicated the defendants in the killing of James Mi-chaels, Sr., the shooting of John Charles Michaels, the death of George Fayheen, and the death of Michael Kornhardt. Evidence indicates that Kornhardt’s death occurred because it was felt he might become a government informant.
The court continued:
The evidence adduced at the hearing clearly indicated that the defendants have previously been involved in violent retribution against others. The death of Kornhardt, evidence showed, resulted from a fear he may become a government informant to obtain leniency. The Court believes that were the defendants released, there is a substantial likelihood that retribution would be attempted against witnesses against them.
The record abundantly supports these findings. There was testimony that Kornhardt was a witness of the placement of the explosive device in George Faheen’s car which exploded causing Faheen’s death. T. 1-35. The testimony established that plans were made to take Kornhardt to St. Charles County to kill him so as to be away from the St. Louis police. T. 1-41. It was feared that following Kornhardt’s arrest, he might assist law enforcement officers in its investigation. T. 1-39. The record is replete with testimony of the construction of bombs and detailed planning of the place and method of killing targeted individuals. T. 1-49.
If these are not such exceptional circumstances as to justify the order of the district court on the ground of protection of orderly trial processes and protection of government witnesses, then the rule has no meaning. Testimony of planned murder to eliminate witnesses supports the findings of the district court, and the order it entered. We should rehear, and affirm.